USCA4 Appeal: 22-6626      Doc: 12         Filed: 11/23/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6626


        DALTON ALONZO DIXON,

                             Plaintiff - Appellant,

                      v.

        STATE OF NORTH CAROLINA; STATE OF VIRGINIA,

                             Defendants - Appellees.




                                               No. 22-6695


        DALTON ALONZO DIXON,

                             Plaintiff - Appellant,

                      v.

        STATE OF NORTH CAROLINA; STATE OF VIRGINIA,

                             Defendants - Appellees.



        Appeals from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:21-ct-03291-D)


        Submitted: November 17, 2022                                 Decided: November 23, 2022
USCA4 Appeal: 22-6626      Doc: 12         Filed: 11/23/2022    Pg: 2 of 3




        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Dalton Alonzo Dixon, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6626      Doc: 12         Filed: 11/23/2022     Pg: 3 of 3




        PER CURIAM:

               In these consolidated cases, Dalton Alonzo Dixon appeals the district court’s orders

        (a) dismissing Dixon’s 42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915A(b); and

        (b) denying his Fed. R. Civ. P. 59(e) motion to alter or amend judgment. Having reviewed

        the record and finding no reversible error, we affirm the district court’s orders. Dixon v.

        North Carolina, No. 5:21-ct-03291-D (E.D.N.C. Apr. 18, 2022 & May 27, 2022). We

        deny Dixon’s motions for leave to file an amended complaint. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3